Mr. Justice Paxson
delivered the opinion of the court, March 1st 1880.
This appeal is from the same decree as George Wright’s Appeal, *87decided at the last term in this district. The case will he found reported in 8 Norris 67. We are unable to see any substantial difference between the cases. They arise not only under the same will, but the same clause in the will. In George Wright’s Appeal, the question was, whether the appellant’s notes held by his father at the time of the death of the latter, were to be included in the sum charged in the will as advancements, or to be treated as assets in the hands of the executors. In the present case, the same question arises as to the bond of John C. Wright, also a son of the testator, for $3500.
We need not review the questions so carefully considered in the opinion of our late brother Woodward. It was contended, that the ruling in that case does not apply to the appeal of John C. Wright, because: 1. The bond in question was not a loan of money, but was given in payment of a business purchased by the appellant from his father; and, 2. The said bond was secured by one John Russell joining therein as co-obligor. Beyond this, there is no essential distinction between the cases;
We do not regard these matters as important. In George Wright’s Appeal, the consideration in part for the notes was coal sold George by the testator. To this extent, they no more represented a loan of money than did the bond of John. And the fact that the latter had given personal security, does not affect the question of advancement. The bond was given to the testator several years before the will was made. The taking of security at that time may have been for prudential reasons, and is not inconsistent with hjs subsequent intention of treating the bond as an advancement.
It was said in the opinion of the court in Wright’s Appeal: “ It has been strongly urged on behalf of the appellees, that as the testator declared that he had ‘ loaned ’ certain moneys to his children and grandchildren, debts owing by them to him were not intended to be included in the amounts severally specified. But the word ‘ advanced ’ was used in immediate connection with the schedule, in which the appellant’s liability to account in the distribution was declared. Besides, the notes were given mainly for money lent. They were in existence long before the will was executed, and the description of such moneys as ‘ loans'’ or as ‘ advancements,’ was not absolutely inapt. Under all the circumstances surrounding these parties, and in the light of the precedents by which cognate questions have been settled, it must be held, that it was the purpose of the testator to make the charge for advances substantially equal to the debts the appellant owed him. The word ‘ loaned ’ and the word ‘ advanced,’ were used interchangeably.” This language applies with equal force to the present contention.
The amount of advancements charged by the testator to his son John (appellant) is $7200. To add to this the bond in suit, would *88make John’s indebtedness $10,700, a sum largely in excess of the testator’s advancements to any of his other children. There are no circumstances in the case to account for this excess. On the contrary the auditing judge finds : “ John’s circumstances were prosperous, and it does not appear that he stood in need of loans or assistance from his father. Yet the amount charged to him is larger that what is charged to George, who had failed in business, and who was constantly receiving gifts or loans. And it will be observed, that the excess is just about the amount of this bond; the amount charged against Mrs. Marple, against- David and against George being four thousand, while that against John is 3even thousand two hundred.”
We need not pursue the subject further. The reasons given by the auditing judge of the court below, are ample to vindicate his decree, which in our opinion, should not have been set aside by the Orphans’ Court. We repeat what was said in Wright’s Appeal, that “ while it cannot be said positively that any charge beyond $4000 (here $7200) would be unjust, it may be said positively, that such a charge would be unsafe.”
Decree reversed and the record remitted ; and it is now adjudged and decree, that in the re-distribution of the-estate of -Isaac K. Wright, deceased, the bond of John C. Wright, the appellant, for $3500, shall be treated as an advancement; and that the charge against the said appellant for advancements be limited to $7200; and that the costs of this appeal be paid out of the funds of the estate.